DETAILED ACTION
Notice of Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claim 1 is amended and claims 1-11 remain pending before the Office.

Response to Arguments
Applicant’s arguments, see pgs. 4-5, filed 9/19/2021, with respect to claims 1-3, 5, and 9 have been fully considered and are persuasive.  The 35 USC 102 rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, a portable breath sampling device for collecting aerosol particles in a stream of exhaled breath that includes the claimed removable collecting device holder with two flow paths that are arranged side-by-side and parallel to a longitudinal axis of the sampling device in the downstream direction from inlet to outlet.  One of the most relevant prior art references identified was the previously cited Paz reference (US 20140288454).  Figure 4 shows two parallel paths 20 that are parallel to a longitudinal axis.  However, the parallel paths are not part of a collecting device holder that is removable from a housing.  Paz teaches the analysis of the aerosols in . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791